Citation Nr: 1646445	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-11 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, OCD and posttraumatic stress disorder (PTSD), on a primary basis or as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1993 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD that has been linked to a verified in-service stressor event. 

2.  The Veteran does not have an acquired psychiatric disorder that initially manifested during service, is otherwise etiologically related to service, or is caused or aggravated by his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to PTSD, are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310, 4.125 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran relates his depression to service and service-connected disabilities.  He also asserts he has PTSD as a result of traumatic experiences during active military service.  Specifically, the Veteran states he experienced multiple stressor events during service, including being shot at and having a grenade thrown in his Humvee during the El Salvadoran civil war, carrying dead bodies to an incinerator, finding two fellow soldiers after they committed suicide during the same stint in El Salvador and watching soldiers get shot by a sniper at Ft. Bragg.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

A.  Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the period under appeal, establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

The Board notes in passing that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, and replacing them with references to the recently updated "DSM-5."  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308  (March 19, 2015).  As the instant appeal was first certified to the Board in June 2012, the DSM-IV is applicable.

The DSM-IV requires specific findings in order to meet the criteria for a valid diagnosis of PTSD including: (A) Exposure to traumatic event; (B) Persistent re-experience of the traumatic event; (C) Persistent avoidance of stimuli associated with the trauma/numbing of general responsiveness (not present before trauma); (D) Persistent symptoms of increased arousal (not present before the trauma); (E) Duration of the disturbance (symptoms in Criteria B, C, and D) is more than 1 month; and, (F) The disturbance causes clinically significant distress or impairment in social, occupational or other important areas of functioning.  See DSM-IV.  These criteria can be satisfied based on the presence or severity of certain symptoms and manifestations but all criteria must be met for a PTSD diagnosis to be valid.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

B.  Relevant Factual Background

The Veteran's service treatment records do not show any complaints, diagnosis or treatment for any psychiatric disorder.  The Veteran denied depression, nervous trouble or other psychiatric symptomatology on his December 1997 separation report of medical history and no psychiatric condition was noted on his separation report of medical examination. 

Service personnel records indicate that the Veteran was stationed in Panama between July 1993 and July 1995 with the 536th engineer battalion, during which time he was posted to El Salvador on separate occasions as part of operation Fuertes Caminos.  The Veteran was transferred to Ft. Bragg in August 1995.

A January 1998 VA general examination revealed a normal psychiatric evaluation.
In a March 2010 VA internal medicine outpatient note, both PTSD and depression screens were negative.

During a June 2010 VA mental health examination, the Veteran reported being stationed in El Salvador in November 1993 and then from October 1994 to December 1994 during a civil war and that he was shot at and had a grenade thrown into his Humvee.  He also reported that when he was in El Salvador he once had detail of picking up dead bodies, including very young "soldiers" who were 10 years old, and putting them in an incinerator.  He reported being injured in a fight with another soldier in Panama, but denied mental health treatment during service except for single meetings with a chaplain and counselor.  The Veteran thought he might have been depressed or homesick and drinking too much at that time, and stated he has been depressed since service.  He reported no current problematic effects from alcohol use.  He reported his first mental health treatment occurred after the Army when he had a "Rule G" at work due to alcohol abuse with counseling.  No other mental health treatment was noted.  

Following mental status examination, the Veteran was diagnosed with alcohol dependence, continuous, and dysthymic disorder.  He was also noted to have obsessive-compulsive personality traits.  The examining psychologist opined that the veteran's depression was less likely as not caused by or result of his service-connected medical conditions, to include his knee and shoulder.  As supporting rationale, the examiner noted that the Veteran reported having fairly chronic depression, yet was never treated for depression per se.  He also noted the Veteran has had issues with alcohol, including the loss of two jobs, a DWI in 2007 and bar fights, and that the Veteran continued to drink daily in spite of being on a 10-year probation plan with his employer.  The examiner opined that the Veteran's ongoing drinking likely contributed significantly to his depressed mood, especially since his drinking was so chronic. With regard to the Veteran's service-connected disabilities, the examiner noted that while the Veteran does acknowledge frustration and down feelings regarding his physical status, those were not primary causes for his depressive symptoms.  The examiner noted the Veteran's reports of significant stressors while he was in the service (including with dead bodies of children), about which he has unwanted thoughts and memories and suggested a PTSD examination.  In a March 2011 addendum opinion, the examiner concluded that it was less likely as not that the Veteran's dysthymic disorder or depression was caused by or aggravated by knee or shoulder pain.  The examiner explained that the Veteran's treatment records do not make any obvious connection between his depressive symptoms and his pain symptoms and that the clearest explanation for what might be causing his depressive symptoms is his chronic and severe alcohol abuse.  The examiner concluded that there is no evidence that his depressive symptoms would be any less severe without his pain condition.

In October 2010, a private psychologist assessed the Veteran and diagnosed: PTSD, delayed onset, chronic; depressive disorder, NOS with dysthymic and major depressive features; and alcohol dependence with physiological dependence, provisional.  The psychologist concluded that these disorders stem from a series of traumatic events in the mid 1990s, more particularly in the years 1995 and 1996 while deployed overseas.  In attached records from the Veteran's initial private mental health assessment in September 2010, the Veteran reported flashbacks recurring from military incidents in Korea and Kosovo.  Reference is also made to combat service in South Korea in 1995 and Serbia and Kosovo in 1996.  The Veteran reported seeing a chaplain twice during service.  He was noted to be in debt and to have been fired from his railroad job due to elevated blood alcohol levels, but that he was able to reacquire the position on a 10 year probationary basis subject to CD programing.  He was noted to currently drink a fifth of hard alcohol daily and to have undergone alcohol counseling briefly in in 2007 following his DWI.  The Veteran reported his PTSD symptoms began in 2005 or 2006.  

March 2011 VA treatment records show the Veteran stated that his anxiety and depression began about five year prior when he was involved in some railroad fatalities and that was when he started having flashbacks and nightmares about the traumatic events that he suffered while in the military.  He also stated that he started to deal with depression at the same time, having sad mood and periods of irritability.  The Veteran reported other symptoms such as difficulties with sleeping, concentrating, motivation, mood, socialization.  The Veteran described himself as a functional alcoholic, reportedly drinking a pint of alcohol most days and that he had previously shown up to work drunk on a few occasions and had a DWI.  The Veteran was diagnosed with: major depressive disorder vs. substance induced mood disorder depressed; obsessive-compulsive disorder (OCD); anxiety disorder NOS, rule out PTSD; and alcohol dependence.

In May 2011, VA received two letters from soldiers who purportedly served with the Veteran.  One described a situation in El Salvador during which they were fired upon while in camp for several nights in a row, but were told not to return fire and that this led to a suicide from an unnamed platoon mate.  The second statement was from a fellow soldier at Ft. Bragg, who reported a previously unmentioned stressor, in that during a morning run with the Veteran in 1995, they saw multiple soldiers from a different unit being shot.

In a November 2011 supplemental opinion, the October 2010 private psychologist restated his diagnosis of PTSD and his opinion that the condition was due to the Veteran's experiences in El Salvador.  The Veteran reported that he had been fired on by FMLN rebels, that he witnessed two different suicides by hanging while in El Salvador, one whom he described as a good friend and that he was tasked with picking up supplies at a hospital where he saw civilians who were wounded, malnourished or dead and that he had to put one child in a body bag and that he was shocked by the pervasive suffering and frequent conflict between government and rebel forces.  The psychologist also addressed how the Veteran met each of the criteria required for a PTSD diagnosis.

August 2013 VA treatment records show the Veteran was assessed with alcohol dependency, major depressive disorder and anxiety disorder by a social worker and was involved in ongoing treatment with an addiction therapist for his alcohol dependency.  

In September 2013, the Veteran underwent a final VA mental health examination.  The Veteran reported three stressor events at this examination, the first being witness to the aftermath of two suicides by fellow soldiers, one where he found the man hanging naked in his tent in El Salvador and the other one who shot himself in Panama.  The second stressor was reported as following the civil war where he saw women and children naked, exposed and injured, and dead bodies and bodily fluids everywhere.  The third stressor was reported as seeing a fellow soldier shooting other soldiers while his unit was on physical training at Ft. Bragg.  The examiner noted how atypically relaxed and nonchalant the Veteran was while describing his stressors, with no evidence of distress.  The examiner noted that these experiences could be sufficient to meet the stressor criterion (criterion A) for PTSD.  The examiner noted, however, that the Veteran did not meet the other criteria for a valid diagnosis of PTSD under applicable DSM-IV requirements and that the Veteran's only Axis I diagnosis on examination was alcohol dependence.  The examiner stated that no other psychiatric diagnoses could be rendered due to the Veteran's non-credible reporting.  To that end, the examiner noted that the Veteran completed his psychiatric testing in a consistent manner, but that his answers were reflective of significant over-reporting and symptom exaggeration, consistent with malingering.  Specifically, the Veteran endorsed a significantly above average number of infrequently endorsed responses and a much higher number of responses that are rarely endorsed even by those with significant and serious psychopathology (e.g., psychiatric inpatients).  To wit, the examiner noted among other problems that the Veteran's score on the Mississippi Scale for Combat-Related PTSD was above the average score of combat veterans of the Vietnam War who had a diagnosis of PTSD (again, consistent with exaggeration).  Furthermore, the descriptions provided during the administration of the CAPS-DX, and the findings from the MMPI-2, self-report were considered to be non-credible with regard to symptoms due to exaggeration.  The examiner concluded that the number of responses answered in such an exaggerated manner rendered the Veteran's profile entirely uninterpretable and invalid.


C.  Analysis and Findings

After review of the evidence of record, the Board finds that the requirements for service connection for an acquired psychiatric disorder, to include depression, OCD and PTSD, are not met. 

1. PTSD

The Board finds that the Veteran does not have a valid diagnosis of PTSD under applicable criteria.  The Veteran has been assessed by numerous mental health professionals and the only treatment provider who has definitively diagnosed PTSD is the Veteran's private psychologist.  However, there are multiple issues with the psychologist's opinion that eliminate its probative value, mostly stemming from problems with the Veteran's credibility.

The initial report from the psychologist did not reference any specific stressor events, but his treatment records show multiple references to combat in Kosovo and South Korea.  The Veteran never served in either Korea or Kosovo and thus, either the Veteran was not accurate in his reporting or the treatment provider was inaccurate in his description.  Either way, the report is based on inaccurate factual premises and is thus afforded no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value.) 
  
The follow-up opinion in November 2011 provided more detail concerning the criteria for PTSD and identified three separate possible stressor events.  However, there are problems with this opinion as well.  The Joint Services Records Research Center (JSRRC) has been contacted and the only stressor event that has been verified is the shooting incident at Ft. Bragg in 1995.  See September 2013 JSRRC response.  The Veteran has been afforded the opportunity to provide VA with more details for the other stressors he has mentioned, which might have helped corroborate their occurrence.  However, the Veteran has not submitted any further details and the JSRRC has been unable to verify any of the other stressor events.  

Critically, the only verified stressor event was not mentioned at all by the Veteran's private psychologist in either of his opinions.  Thus, even if the Veteran's diagnosis of PTSD is valid and based on an accurate factual background, it still has not been related to a verified in-service stressor.  As to the stressors that were mentioned, the Veteran has provided supporting evidence in the form of a buddy statement of some of the incidents that purportedly occurred in El Salvador.  However, the buddy statement itself does not provide specific details that could be used to verify the occurrence of these events and, as noted above, the JSRRC has been unable to provide any such confirmation.  Moreover, with regard to the El Salvador stressor events, the Veteran's reports have been inconsistent with his own statements, the evidence of record, and recorded history.  

There is no evidence in the Veteran's personnel record or otherwise that the Veteran ever served in a combat zone or otherwise engaged in combat.  Although the Veteran has made multiple references to the El Salvadoran Civil War, hostilities in that conflict ended in late 1991 with a formal peace agreement being signed in January 1992.  The Veteran does not contend, and the record does not show, that he was in El Salvador prior to November 1993, nearly two years after the war ended.  Personnel records indicate that he was part of the "Fuertes Caminos" operation, which was a joint humanitarian program with the Salvadoran government to build schools, bridges and wells.  There is no indication in the Veteran's file or otherwise in available records to suggest that he was ever involved in combat in El Salvador or elsewhere.  Furthermore, the Veteran has not mentioned the grenade incident since his initial mental health examination in June 2010.  Thus, the Veteran's reports of having a grenade thrown into his Humvee and being fired upon by FMLN rebels is inconsistent with the timing and circumstances of his deployment and is largely contradicted by the historical record.  The Board therefore finds neither the Veteran's testimony nor the supporting buddy statement on the subject to be credible.

Likewise, the Veteran's reports concerning the suicides he witnessed have been inconsistent.  He did not mention the incidents at all in his June 2010 examination and they were not mentioned in the October 2010 psychologist report.  The buddy statement received in 2011 described a single suicide in El Salvador with no details except that a fellow platoon member "harmed himself fatally."  In the November 2011 opinion, the Veteran reported witnessing two different suicides by hanging while in El Salvador, one whom he described as a good friend.  However, in his most recent VA examination the Veteran reported that in one suicide he found a man hanging naked in his tent in El Salvador and in the second he found a man who had shot himself in Panama.  To, date the Veteran has not provided a name of the good friend who died by suicide for verification purposes. 

In light of the foregoing inconsistencies, the Board does not find the Veteran to be a credible historian as to his stressor events and has similar concerns regarding the credibility of his reported symptomatology.  The Veteran was noted in his 2013 VA examination to have consistently exaggerated his responses under questioning to the point that the examiner opined that the Veteran was malingering and that his reports were invalid for diagnostic purposes. 

As there are several factual inaccuracies and contradictions in the only medical report that diagnoses PTSD, and as the Veteran has been found to be an inaccurate historian with a propensity to provide inaccurate, inconsistent and embellished statements during examination, the preponderance of the evidence shows that the Veteran does not have a valid PTSD diagnosis under the applicable regulations that has been related to a credible or verified stressor event.  38 C.F.R. §§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).   As such, service connection for PTSD is not warranted.  Id.: 38 C.F.R. § 3.303.

2. Other Acquired Psychiatric Disorders

The Veteran has also been diagnosed with alcohol dependence, OCD, and depression under various guises.  However, service connection for alcohol dependence is not available on a primary basis, and the Veteran has not alleged that the condition is secondary to his service-connected disabilities.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Regarding OCD, which was diagnosed on one occasion during outpatient treatment, the Board finds the most probative evidence of record on the matter of current disability consists of the VA examination reports diagnosing depression over OCD, as they are based on more thorough mental status examination of the Veteran and review of the pertinent information in his claims file.  Even if the Board were to concede the presence of OCD, the competent and credible evidence of record does not indicate that such disability manifested during service or is otherwise related to service.  Regarding depression, as the Veteran has provided conflicting accounts regarding the onset of his depressive symptoms, his statements are not credible.  Specifically, in March 2010, a depression screen was negative, in June 2010 he reported having been depressed since service, and in March 2011 he reported that his depression had begun 5-6 years earlier, well after service.  Indeed, the Veteran's initial informal claim for benefits claimed depression secondary to bilateral knee and left shoulder condition.  As there is no credible evidence of an in-service manifestation of OCD or depression and as the evidence does not suggest a credible nexus between these disorders and service, the requirements for service connection on a direct basis are not met.  38 C.F.R. § 3.303.

As noted, the Veteran initially claimed that his depression was due to his knee and shoulder pain.  Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability.  38 C.F.R. § 3.310; See Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In the current case, however, an opinion has been rendered that the Veteran's depression is neither caused nor aggravated by his knee and shoulder pain and that it is more likely related to his alcohol dependency.  The June 2010 VA examiner concluded that the Veteran's treatment records do not make any obvious connection between his depressive symptoms and his pain symptoms, and that there is no evidence that his depressive symptoms would be any less severe without his pain condition.  As there is no competent medical opinion to the contrary, the Board finds it to be the most probative evidence on the issue and concludes that the criteria for service connection for depression on a secondary basis are not met.  38 C.F.R. § 3.310.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder is related to service.  Accordingly, service connection is denied. 38 C.F.R. § 3.303, 3.304, 3.310, 4.125.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


